Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any                 Aug 15 2014, 7:24 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT B.T.:                       ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                                GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

ATTORNEY FOR APPELLANT D.D.:                       ROBERT J. HENKE
                                                   DAVID E. COREY
AMY KAROZOS                                        Deputy Attorneys General
Greenwood, Indiana                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:   )
D.D. (Minor Child) and              )
                                    )
B.T. (Mother) and D.D. (Father),    )
                                    )
       Appellants-Respondents,      )
                                    )
              vs.                   )                      No. 49A02-1312-JT-1027
                                    )
INDIANA DEPARTMENT OF CHILD         )
SERVICES,                           )
                                    )
       Appellee-Petitioner.         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Gary Chavers, Judge Pro Tempore
                          The Honorable Larry Bradley, Magistrate
                             Cause No. 49D09-1305-JT-16005


                                         August 15, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
                                           Case Summary

        B.T. (“Mother”) and D.D. (“Father”) each appeal the involuntary termination of

their parental rights to their minor daughter, D.D. We affirm.

                                  Facts and Procedural History

        In its termination order, dated November 14, 2013, the trial court made the

following relevant findings of fact:1

        1.    Mother is the mother, and Father is the father, of D.D., a minor child
        born on June 27, 2008.

        2.     A Child in Need of Services Petition “C[H]INS” was filed on D.D.
        on January 10, 2011, under Cause Number 49D091101JC001073 after her
        mother was arrested for Battery on another woman. Father had not
        established paternity, and there were concerns whether he could safely and
        appropriately parent D.D. given his criminal history.

        3.     At the Initial Hearing held on January 10, 2011, D.D. was ordered
        detained and placed outside the home in relative care.

        4.    D.D. was found to be in need of services as to her mother on March
        8, 2011, after Mother admitted that she failed to provide D.D. with a safe
        and appropriate home after being involved in a physical altercation at which
        time D.D. was present and injured.

        5.      Disposition was held on Mother on April 19, 2011, at which time
        D.D. was formally removed from her mother. She had been removed for at
        least six (6) months prior to this termination action being filed on May 8,
        2013.

        6.     D.D. was found to be in need of services as to her father on July 26,
        2011, after he admitted to allegations that he had not established paternity
        and due to his inability to protect D.D. from injury and concerns of his
        history of domestic violence.




        We note that the trial court refers to the parties by their full names. We use “Father,” “Mother,”
        1

and “D.D.” where appropriate.

                                                    2
7.      On August 9, 2011, a Disposition Hearing was held as to Father at
which time D.D. was formally removed from him. She had been removed
for at least six (6) months prior to this termination action being filed on
May 8, 2013.

8.    D.D. had been removed from the home and placed under the care
and supervision of the IDCSMC[2] for at least fifteen (15) of the most recent
twenty-two (22) months prior to May 8, 2013.

9.     Although Mother initially testified that the only services ordered
[were] domestic violence classes, services ordered included home based
therapy and case management, a psychological evaluation and
recommendation follow up, and a drug and alcohol assessment and
recommendation follow up, and a parenting assessment.

10.       Mother failed to undergo a parenting assessment.

11.   Mother participated in home based therapy through Branches of Life
between February of 2012 and May or June of 2013, at which time she did
complete her domestic violence classes. Other goals included anger
management and parenting.

12.    Although Mother was initially consistent in meeting with her
therapist, she developed a pattern of missing several weeks of sessions
before meeting again. This service was closed out unsuccessful due to
Mother having stopped the meetings.

13.    At the time therapy was closed, the therapist had concerns of placing
D.D. in her mother’s care due to not following through with services
including a drug and alcohol program, and due to poor rash decision
making skills.

14.    Mother demonstrated an inability or unwillingness to follow through
with applying for social security and with job applications.

15.    Mother is currently not working at her dancing job due to pregnancy.
She lives with her grandfather who supports her. She received Medicaid
after becoming pregnant and receives food stamps.

16.    Altogether, Mother was unsuccessful in ten home based service
referrals.

2
    The Indiana Department of Child Services, Marion County

                                            3
17.    Two referrals were made for a drug and alcohol assessment. Mother
attended neither.

18.    Two referrals for panels of random drug tests were made. Mother
attended one screen in April of 2013, at which time she tested positive for
THC and Cocaine.

19.    Mother did complete a psychological evaluation which diagnosed
her with Bi-Polar Disorder and having a learning disability.

20.    Mother was also evaluated at Midtown Mental Health Clinic in
August of 2012, at which time she presented with Major Depression
Disorder, recurrent and moderate. Mother was given a drug test at this
evaluation and she tested positive for Cocaine, Benzodiazepine, Opiates,
and Marijuana.

21.    As a result of the positive drug test in August of 2012, Mother was
referred to a dual diagnosis program to address substance abuse and her
mental health issues.

22.    Mother was discharged from all programs at Midtown for not
following up with treatment.

23.    Mother is not taking prescribed medications for her mental health
diagnosis. She presented to her home based provider as depressed and
being tired, at times remaining in bed. Mother represented to a provider
that she does not like the way the medications make her feel and would not
consider taking them.

24.   The importance of completing services to reunify D.D. into a safe
and stable home was stressed to Mother by service providers at team
meetings.

25.    The last visit between Mother and D.D. occurred in July 2013.
Mother was not always consistent in attending visits or being on time.
Visits were suspended by the C[H]INS Court because of the inconsistency
and also inappropriate conversations with D.D., confusing D.D. and not in
her best interests.

26.   D.D. intensely acted out when visits did not occur.

27.  Father was ordered to successfully complete home based counseling,
a domestic violence assessment and follow recommendations, a substance

                                    4
abuse assessment and follow recommendations, a parenting assessment, a
psychological evaluation, and random urine screens.

28.   Father failed to successfully complete any service except all his
random drug screens which were negative.

29.   Father completed a Families and Fathers program.

30.   A psychological evaluation was never referred.

31.    Father received one hundred and ninety days of executed
incarceration days, stemming from seven convictions, since the initiation of
D.D.’s C[H]INS case.

32.  Father has fourteen more convictions, including convictions for
Domestic Violence and Invasion of Privacy.

33.    Father had two referrals for visitation with D.D. Both were
suspended due to non-compliance. His last visit was prior to 2013. He
requested a visit in May of 2013, after D.D.’s permanency plan was
changed to adoption.

34.   Father failed to remain in contact with his family case manager, and
was somewhat inconsistent in attending C[H]INS hearings, including one
Permanency Hearing.

35.    Father has a stable home with his girlfriend, and has employment
which may or may not be full-time. His fifteen and six year old sons reside
with him.

36.    Four Permanency Hearings were held in the C[H]INS case between
July 24, 2012 and May 7, 2013, the date the permanency plan was changed
to adoption at which time the Court noted that the parents could continue in
services but at their own expense.

37.   After close to three years, parents had not come to the point where
unsupervised visits were offered.

38.    D.D. is placed in [a] pre-adoptive foster care home where she has
resided since December of 2012.

39.    D.D. suffers from Reactive Attachment Disorder with Anxiety. Due
to therapy, assurances, stability and structure, D.D. is making progress.

                                     5
       40.     D.D. has developed a bond with her foster family and has voiced her
       desire to become a member of the family to her Guardian ad Litem.

       41.    A bond was observed between D.D. and her mother during visits,
       but became less so over time.

       42.    D.D. does not mention or ask about her father when with the family
       case manager or Guardian ad Litem. She thinks of someone other than
       Father as her father now.

       ….

       49.     Based on, in part, D.D.’s progress in her behavior and her need for
       stability and permanency, Family Case Manager Julie Harris believes that
       adoption is in D.D.’s best interests.

       50.    Due to neither parent demonstrating the willingness to complete
       services and showing they can parent in a safe and stable way, and the
       child’s wishes and special needs, Guardian ad Litem Patti Cavanaugh
       recommends adoption as the permanency plan for D.D.

Father’s App. at 15-19.

       Based upon these findings of fact, the trial court concluded that: (1) there is a

reasonable probability that the conditions that resulted in the removal of D.D. and her

continued placement outside the home will not be remedied by either Mother or Father;

(2) there is a reasonable probability that the continuation of the parent-child relationship

between D.D. and both Mother and Father poses a threat to the well-being of D.D.; (3)

termination of the parent-child relationship between both parents and D.D. is in the best

interests of D.D.; and (4) DCS has a satisfactory plan for the care and treatment of D.D.,

which is adoption. Accordingly, the trial court determined that the DCS had proven the

allegations of the petition to terminate parental rights by clear and convincing evidence




                                             6
and therefore terminated Mother’s and Father’s parental rights. Both parents appeal.

Additional facts will be provided as necessary.

                                Discussion and Decision

      “The purpose of terminating parental rights is not to punish parents but to protect

their children. Although parental rights have a constitutional dimension, the law allows

for their termination when parties are unable or unwilling to meet their responsibility as

parents.” In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004) (citation omitted).

Indeed, parental interests “must be subordinated to the child’s interests” in determining

the proper disposition of a petition to terminate parental rights. In re G.Y., 904 N.E.2d

1257, 1260 (Ind. 2009).

      Indiana Code Section 31-35-2-4(b) provides that a petition to terminate parental

rights must meet the following relevant requirements:

      (2) The petition must allege:

      (A) that one (1) of the following is true:

             (i) The child has been removed from the parent for at least six (6)
             months under a dispositional decree.

             (ii) A court has entered a finding under IC 31-34-21-5.6 that
             reasonable efforts for family preservation or reunification are not
             required, including a description of the court’s finding, the date
             of the finding, and the manner in which the finding was made.

             (iii) The child has been removed from the parent and has been under
             the supervision of a local office or probation department for at
             least fifteen (15) months of the most recent twenty-two (22)
             months, beginning with the date the child is removed from the
             home as a result of the child being alleged to be a child in need
             of services or a delinquent child;


                                             7
       (B) that one (1) of the following is true:

              (i) There is a reasonable probability that the conditions that resulted
              in the child’s removal or the reasons for placement outside the
              home of the parents will not be remedied.

              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the child.

              (iii) The child has, on two (2) separate occasions, been adjudicated a
              child in need of services;

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

DCS must prove “each and every element” by clear and convincing evidence. G.Y., 904

N.E.2d at 1261; Ind. Code § 31-37-14-2. If the court finds that the allegations in a

petition are true, the court shall terminate the parent-child relationship. Ind. Code § 31-

35-2-8(a).

       We have long had a highly deferential standard of review in cases involving the

termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App. 2011). We

neither reweigh the evidence nor assess witness credibility. Id. We consider only the

evidence and reasonable inferences favorable to the trial court’s judgment. Id. Where the

trial court enters findings of fact and conclusions thereon, we apply a two-tiered standard

of review: we first determine whether the evidence supports the findings and then

determine whether the findings support the judgment. Id. In deference to the trial court’s

unique position to assess the evidence, we will set aside a judgment terminating a parent-

child relationship only if it is clearly erroneous. Id. Clear error is that which “leaves us



                                               8
with a definite and firm conviction that a mistake has been made.” J.M. v. Marion Cnty.

Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct. App. 2004), trans. denied.

        Mother and Father filed separate briefs on appeal, raising some of the same and

some different legal challenges. Mother and Father both assert that the trial court abused

its discretion in excluding certain evidence during the termination hearing. They also

both challenge the sufficiency of the evidence to support the trial court’s conclusions that

there is a reasonable probability that the conditions that resulted in D.D.’s removal and

continued placement outside the home will not be remedied by either parent and that the

continuation of the parent-child relationship between both parents and D.D. poses a threat

to D.D.’s well-being.           Mother alone challenges the trial court’s conclusions that

termination of her parental rights is in D.D.’s best interests and that DCS has a

satisfactory plan for the care and treatment of D.D. 3 We address these arguments in turn.

                                Section 1 – Exclusion of Testimony

        Mother and Father both assert that the trial court abused its discretion in excluding

certain evidence during the termination hearing. The admission of evidence is entrusted

to the sound discretion of the trial court. K.L. v. E.H., 6 N.E.3d 1021, 1030 (Ind. Ct. App.

2014). Accordingly, evidentiary rulings of a trial court are afforded great deference on

appeal and are overturned only for a showing of an abuse of discretion. In re S.L.H.S,

885 N.E.2d 603, 614 (Ind. Ct. App. 2008). “We will find an abuse of discretion if the

        3
             Father does not specifically challenge the trial court’s conclusions that termination of his
parental rights is in D.D.’s best interests or that DCS has a satisfactory plan for D.D.’s care and treatment,
so we will not address those conclusions as pertaining to Father. Likewise, as neither parent disputes that
D.D. has been removed from their care for at least six months under a dispositional decree as required by
Indiana Code Section 31-35-2-4(b)(2)(A), we need not consider the sufficiency of the evidence regarding
that statutory factor.

                                                      9
trial court’s decision is against the logic and effect of the facts and circumstances before

the court.” Id. If a trial court abuses its discretion in making an evidentiary ruling, we

will reverse only if the trial court’s error is inconsistent with substantial justice or if a

substantial right of the party is affected. K.L., 6 N.E. 3d at 1030; see Ind. Evidence Rule

103(a) (“Error may not be predicated upon a ruling which admits or excludes evidence

unless a substantial right of the party is affected.”).

       We initially note that Father frames his evidentiary argument as a denial of due

process rights. However, as Father never raised a due process claim at the trial level, he

has waived his constitutional challenge with respect to the termination proceedings. See

McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 195 (Ind. Ct.

App. 2003) (a parent waives a due process claim by raising it for the first time on appeal).

Moreover, as Father neither joined in Mother’s objections to the trial court’s exclusion of

the testimony nor tried to elicit similar testimony from witnesses, Father acquiesced to

the trial court’s exclusion of the evidence and cannot now challenge the trial court’s

decision. See Reed v. Dillon, 566 N.E.2d 585, 588 (Ind. Ct. App. 1991) (“In failing to

make a timely objection or motion, the party is in effect, acquiescing in the admission” or

exclusion of the evidence.). Accordingly, we will address this issue solely with respect

to Mother’s arguments.

       Mother contends that the trial court abused its discretion “in excluding on

relevancy grounds evidence relating to the ability of Mother and her extended family to

provide a safe and stable home for D.D.” Mother’s Br. at 10. Specifically, during cross-

examination of family case manager Harris and guardian ad litem Cavanaugh, Mother

                                               10
attempted to elicit testimony regarding why DCS had rejected placement of D.D. with her

maternal great-grandfather and with Mother’s uncle. Mother also attempted to elicit

testimony which she argues indicated that D.D.’s reactive attachment disorder was

caused by or at least exacerbated by her placement in foster care. DCS repeatedly

objected to both lines of questioning on relevancy grounds and the trial court sustained

the objections. Mother asserts that the excluded testimony would have established that

D.D. has a bond with Mother and her relatives and that they can provide a safe and stable

home for D.D.

       Relevant evidence is defined as “evidence ‘having any tendency to make the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.’” Ind. Evidence Rule

401. We agree with the trial court that the testimony that Mother was attempting to elicit

regarding placement with D.D.’s great-grandfather and great-uncle was irrelevant to the

trial court’s consideration of whether there was a reasonable probability that the

conditions leading to D.D.’s removal from and continued placement outside Mother’s

care will not be remedied and whether termination of Mother’s parental rights is in

D.D.’s best interests. As for Mother’s argument that she could have elicited testimony

establishing that D.D.’s reactive attachment disorder was caused or worsened by foster

care and thus indicative of D.D.’s strong bond with Mother, we are not persuaded that

such testimony would have benefitted Mother. In sustaining DCS’s objection to the

questioning, the trial court explained that D.D.’s placement in foster care was precipitated

by Mother’s actions, stating, “I guess we can go back and say that the reason why this all

                                            11
started was because of the parents so I don’t think that you want to go that far either.” Tr.

at 277. We agree with the trial court on this issue. Mother has not established that the

trial court’s decision to sustain DCS’s objections to Mother’s cross-examination of

witnesses was against the logic and effect of the facts and circumstances before the court.

       Moreover, even assuming that the trial court improperly excluded any testimony,

such error was harmless as there is nothing in the record to suggest that Mother’s

substantial rights were adversely affected. As discussed more fully below, there was

ample evidence supporting the trial court’s judgment terminating Mother’s parental

rights. Thus, Mother has not demonstrated grounds for reversal.

      Section 2 – Reasonable Probability that Conditions will not be Remedied

       Mother and Father both challenge the sufficiency of the evidence to support the

trial court’s conclusions that there is a reasonable probability that the conditions that

resulted in D.D.’s placement outside of their care will not be remedied by either parent

and that the continuation of the parent-child relationship between both parents and D.D.

poses a threat to D.D.’s well-being. Because our legislature wrote Indiana Code Section

31-35-2-4(b)(2)(B) in the disjunctive, DCS is required to prove either that there is a

reasonable probability that the conditions resulting in D.D.’s placement outside of the

home will not be remedied or that the continuation of the parent-child relationship poses

a threat to D.D.’s well-being; we need not address both. See In re W.B., 772 N.E.2d 522,

531 (Ind. Ct. App. 2002).




                                             12
      In considering whether there is a reasonable probability that the conditions that led

to the removal and continued placement outside the home will not be remedied, we have

explained,

      a trial court must judge a parent’s fitness to care for his or her child at the
      time of the termination hearing and take into consideration evidence of
      changed conditions. Additionally, a court may consider not only the basis
      for a child’s initial removal from the parent’s care, but also any reasons for
      a child’s continued placement away from the parent. The court may also
      consider the parent’s habitual patterns of conduct, as well as evidence of a
      parent’s prior criminal history, drug and alcohol abuse, history of neglect,
      failure to provide support, and lack of adequate housing and employment.
      Additionally, the court may consider any services offered by the DCS to the
      parent and the parent’s response to those services.

In re D.K., 968 N.E.2d 792, 798 (Ind. Ct. App. 2012) (citations and quotation marks

omitted).

      Here, D.D. was initially removed from Mother’s home because Mother was

involved in a physical altercation in the home with another woman during which D.D.

was injured. Mother admitted the allegations of the CHINS petition that she failed to

provide D.D. with a safe and appropriate home. D.D. was also formally removed from

Father’s care after Father admitted that he had not established paternity to D.D. prior to

DCS involvement with the family, that he was unable to protect D.D., and that there were

concerns regarding his criminal history of domestic violence. After removal, D.D. was

unsuccessfully placed with two different extended family members, before finally being

placed in foster care in December 2012.     By the time of the termination hearing, D.D.

had been removed from both parents’ care for almost three years.




                                            13
       Regarding Mother, the record indicates that following D.D.’s initial removal,

Mother failed to consistently cooperate with DCS or participate fully in the plethora of

services offered to her. As found by the trial court, the importance of completing

services in order to reunify D.D. in a safe and stable home was stressed to Mother on

multiple occasions. The evidence shows that Mother failed to fully complete homebased

therapy, homebased case management, substance abuse and parenting assessments, drug

screens, and mental health treatment. As for the few services that Mother did participate

in, she was inconsistent in her participation and/or failed to follow through with treatment

recommendations. For example, although Mother did participate in one drug screen, she

tested positive for THC and cocaine. When she was subsequently evaluated by Midtown

Mental Health Clinic, she tested positive for marijuana, cocaine, benzodiazepine, and

opiates. Nevertheless, Mother refused to complete a substance abuse assessment or

receive treatment for substance abuse issues. Similarly, despite being diagnosed with

bipolar disorder and major depression disorder, Mother failed to follow up with treatment

and refused to take prescribed medications. The record indicates that throughout the

pendency of the CHINS proceeding, Mother was inconsistent in visiting with D.D., and

due to inappropriate conversations that Mother was having with D.D. during those visits,

visits were ultimately suspended by the trial court.

       The foregoing evidence demonstrates Mother’s habitual patterns of conduct in

failing to consistently participate in services to address the reasons for D.D.’s continued

placement outside of Mother’s home and supports the trial court’s conclusion that there is

a reasonable probability that conditions will not be remedied. See in re L.S., 717 N.E.2d

                                             14
204, 208 (Ind. Ct. App. 1999) (appellate court must affirm trial court decision if evidence

supports facts that lead to the conclusions of law), trans. denied (2000), cert. denied

(2002). Although Mother points to other evidence which she asserts is favorable to her,

her argument is merely an invitation for us to reweigh the evidence, which we cannot do.

See D.B., 942 N.E.2d at 871.

       We note that Mother also challenges three of the trial court’s individual findings

of fact as not supported by sufficient evidence. Specifically, Mother challenges findings

fourteen, sixteen, and thirty-seven. However, even were we to set aside those findings as

erroneous, the numerous unchallenged findings that remain are clearly sufficient to

support the trial court’s judgment terminating Mother’s parental rights, and specifically

the court’s conclusion that conditions will not be remedied. Accordingly, Mother has not

demonstrated grounds for reversal. See In re B.J., 879 N.E.2d 7, 20 (Ind. Ct. App. 2008)

(erroneous finding is merely harmless surplusage when additional findings, supported by

the evidence in the record, provide sufficient basis for trial court’s ultimate conclusion),

trans. denied.

       Regarding Father, although Mother’s actions originally caused DCS to remove

D.D. from the home, Father’s conduct of failing to establish paternity, his admitted

inability to protect D.D., and his criminal history of domestic violence supported formal

removal from his care as well. Unfortunately for Father, the evidence available to the

trial court at the time of the termination hearing indicates that the conditions that led to

D.D.’s continued placement outside of his care are not likely to be remedied. During the

pendency of the CHINS proceeding, Father was convicted of six different criminal

                                            15
offenses and incarcerated. Father, who was only thirty-three years old at the time of the

termination hearing, has a fifteen-year history of numerous misdemeanor and felony

convictions, including a conviction for class D felony domestic battery.                        Father’s

extensive and recent criminal history does not reflect well on his ability to provide a safe

and stable environment for D.D.

        Additionally, Father does not challenge the ample evidence in the record regarding

his failure to complete any service offered by DCS except for the random drug screens

and the Fathers and Families program. Indeed, Father failed to complete homebased

counseling, a parenting assessment, a substance abuse assessment, and the domestic

violence program.4 Father similarly does not contest that several services, including

supervised visitation with D.D., were discontinued due to his lack of participation and

noncompliance, and that this has resulted in D.D. having virtually no memory of or bond

with Father. Father blames his three years of noncompliance on DCS for “not keeping up

with” him and for him being unable to get in contact with caseworkers. Father’s Br. at

11. He argues that the record shows that DCS has never investigated the suitability of his

current home for D.D.

        While we recognize that a trial court should judge a parent’s fitness to care for his

child as of the time of the termination proceeding, taking into consideration evidence of

changed conditions, as noted above, the trial court must consider a parent’s habitual

pattern of conduct to determine whether there is a substantial probability of future neglect

        4
          Father contends, without citation to authority, that DCS was required to prove that the services
that were ordered by the trial court and that he failed to complete were “necessary.” Father’s Br. at 14.
Father has waived this argument. See Ind. Appellate Rule 46(A)(8)(a) (requiring contentions in
appellant’s brief to be supported by cogent reasoning and citations to authorities).

                                                   16
or deprivation. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 152

(Ind. 2005). DCS is not required to rule out all possibilities of change; rather, it need

only establish “that there is a reasonable probability that the parent’s behavior will not

change.” In re Kay L.. 867 N.E.2d 236, 242 (Ind. Ct. App. 2007). This record is replete

with evidence of Father’s habitual patterns of poor decisionmaking as evidenced by his

extensive criminal history, with several of his crimes being committed during the

pendency of the CHINS proceeding. Despite ample and repeated opportunities, Father

has failed to demonstrate that he is willing or able to provide a safe and stable home for

D.D.   Under the circumstances, we cannot say that the trial court clearly erred in

concluding that there is a reasonable probability that the conditions leading to D.D.’s

continued placement outside of Father’s care will not be remedied. As with Mother,

Father’s arguments to the contrary are invitations for us to reweigh the evidence, which

we cannot do. See D.B., 942 N.E.2d at 871.

                                Section 3 – Best Interests

       Mother maintains that the trial court clearly erred when it concluded that

termination of her parental rights is in D.D.’s best interests. In determining the best

interests of a child, the trial court must look beyond the factors identified by DCS and

consider the totality of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App.

2009). “In so doing, the trial court must subordinate the interests of the parent to those of

the child.” Id. The court need not wait until a child is harmed irreversibly before

terminating the parent-child relationship.        Id.   We have previously held that the

recommendations of the case manager and court-appointed advocate, in addition to

                                             17
evidence that the conditions resulting in removal will not be remedied, are sufficient to

establish by clear and convincing evidence that termination is in the child’s best interests.

Id.

       Here, family case manager Harris testified that she believed that termination of

Mother’s parental rights is in D.D.’s best interests. Harris noted that Mother failed to

participate in and/or complete many of the DCS service referrals and recommended

treatments. Mother was twice referred for a substance abuse evaluation, but she failed to

attend. She participated in only one drug screen, during which she tested positive for

THC and cocaine. The record indicates that despite being diagnosed with bipolar and

major depression disorder, Mother failed to follow up with all recommended treatment.

Harris opined that Mother could not provide a safe and stable home environment for D.D.

due to her failure to address her mental health and substance abuse issues. Harris also

testified that Mother failed to consistently visit with D.D. As noted earlier, the record

indicates that visits were suspended due to Mother’s inconsistent attendance and due to

inappropriate conversations Mother had with D.D.        Harris testified that D.D.’s anxiety

appeared to have greatly improved while in her preadoptive foster home and that, due to

her reactive attachment disorder, she needed the stability and permanency of adoption as

soon as possible.

       Similarly, guardian ad litem Cavanaugh also opined that termination of Mother’s

parental rights was in D.D.’s best interests. Cavanaugh stated that Mother scheduled two

occasions when Cavanaugh could visit her home to see if it was safe for D.D., but Mother

was not home or failed to answer the door on both occasions. Cavanaugh specifically

                                             18
noted Mother’s lack of progress and unwillingness to complete DCS services and her

repeated failures to demonstrate that she could provide a permanent and safe home for

D.D.      After discussing why reunification was no longer a viable goal and that

termination of Mother’s parental rights is in D.D.’s best interests, Cavanaugh opined,

“[W]e have had four permanency hearings on this case and we are not where we need to

be … the longer this takes the more I think that is going to be a hardship on [D.D.]” Tr. at

263-64. Cavanaugh explained that D.D. has bonded with her foster family and that the

permanency of adoption is in D.D.’s best interests.

       This case is a prime example of when the court need not wait until the children are

harmed irreversibly before terminating the parent-child relationship. See J.S., 906 N.E.2d

at 236. D.D. has been removed from Mother’s care for almost three years. As our

supreme court recently reiterated, children have a paramount need for permanency and

cannot wait indefinitely for their parents to work toward preservation or reunification. In

re E.M., 4 N.E.3d 636, 647-48 (Ind. 2014). In light of the testimony of case manager

Harris and guardian ad litem Cavanaugh, coupled with Mother’s failure to complete

services and lack of interest in consistently visiting with D.D., we cannot say that the trial

court’s conclusion that termination of Mother’s parental rights is in D.D.’s best interests

is clearly erroneous.

                               Section 4 – Satisfactory Plan

       Mother challenges the trial court’s conclusion that there is a satisfactory plan for

D.D.’s care and treatment, that plan being adoption. Particularly, Mother asserts that

“DCS’s plan for adoption is inappropriate” because DCS failed to meet its burden to

                                             19
establish a reasonable probability that the conditions resulting in D.D.’s placement

outside the home will not be remedied or that continuation of the parent-child

relationship poses a threat to D.D.’s well-being. Mother’s Br. at 26. Mother also argues

that “D.D. did not exhibit any psychological problems prior to being placed in foster

care,” and therefore, “while her physical needs may have been met in foster care, her

psychological needs have not been.” Id. at 27.

       As we have already addressed, DCS presented clear and convincing evidence that

there is a reasonable probability that the conditions resulting in D.D.’s continued

placement outside Mother’s care will not be remedied. The remainder of Mother’s

argument on this issue is merely an invitation for us to reweigh the evidence in her favor

regarding D.D.’s best interests, which we cannot do. See D.B., 942 N.E.2d at 871. In

order for the trial court to terminate the parent-child relationship, the court must find that

there is a satisfactory plan for the care and treatment of the child. S.L.H.S., 885 N.E.2d at

618. This plan need not be detailed, so long as it offers a general sense of the direction in

which the child will be going after the parent-child relationship is terminated. Id. Here,

the evidence is sufficient to support the trial court’s conclusion that DCS has a

satisfactory plan for the care and treatment of the children, namely, adoption. See id.

       In sum, the trial court did not abuse its discretion when it sustained DCS’s

objections on relevancy grounds to Mother’s attempts to elicit certain testimony from

witnesses. The trial court did not clearly err when it concluded that: (1) there is a

reasonable probability that the conditions that resulted in D.D.’s removal and continued

placement outside the care of both Mother and Father will not be remedied; (2) that

                                             20
termination of Mother’s parental rights is in D.D.’s best interests; and, (3) DCS has a

satisfactory plan for the care and treatment of D.D., which is adoption. Accordingly, we

affirm the trial court’s decision to terminate both Mother’s and Father’s parental rights to

D.D.

       Affirmed.

RILEY, J., and MATHIAS, J., concur.




                                            21